DETAILED ACTION
This Action is in consideration of the Applicant’s response on July 6, 2021.  Claims 1, 9, and 17 are amended by the Applicant.  Claims 4, 12, and 20 are canceled.  Claims 1, 3, 5 – 9, 11, 13 – 17, 19, and 21 – 24, where Claims 1, 9, and 17 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) July 6, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 – 9, 11, 13 – 17, 19, and 21 – 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPub. 2003/0056107 (hereinafter “Cammack”), in view of PGPub. 2011/0191599 (hereinafter “Chou”), in further view of PGPub. 2007/0113103 (hereinafter “Ye”).
1.	Regarding Claims 1, 9, and 17, Cammack discloses of a mobile computing device [Fig. 1, item 110] comprising: 
a data storage [Fig. 1, item 130, 140, 150; memory within DSP, memory, and storage all store data];
a processor having a hardware cryptographic key stored therein [Fig. 1, item 130; Para. 0029, 0034-35; DSP internally stores a manufacturer identifier and a device identifier (either can be considered hardware cryptographic key)]; and
a , the hardware cryptographic engine to encrypt data for storage in the data storage using the data cryptographic key [Fig. 4; Para. 0061-70; secure boot loader (cryptographic engine) generates bound key (uses both manufacturer identifier and device identifier) to re-encrypt data to store in the device], 
	Cammack further discloses that the secure bootloader can generate a decryption key, such as the bound key, using the hardware cryptographic key that is used to decrypt a content key used to decrypt the encrypted data [Fig. 3; Para. 0045, 0050, 0058].  Cammack, however, does not specifically disclose that the cryptographic engine decrypting the encrypted data from the data storage using the data cryptographic key.
	Chou discloses a system and method for utilizing a hardware security module decrypt or encrypt data utilizing a secure processor and a device specific key [Abstract; Para. 0023].  Chou further discloses that the device specific key can be used to decrypt an encrypted content key or to decrypt the data itself (decrypting the encrypted data from the data storage using the data cryptographic key) [Para. 0023-25].  It would have been obvious to one skilled in the art at the time of the invention to combine the teachings of Chou with Cammack since both systems utilize a secure domain to ensure device specific keys are not utilized outside the secure domain.  The combination will enable the Cammack system to execute encrypted software that is encrypted with a device bound key without decrypting a content or decryption key used to decrypt the encrypted software.  The motivation to do so is enable execution of software that has been encrypted with a device specific key for additional security by preventing any encryption key from being utilized outside the security domain [Chou, Para. 0009].
	Chou, however, does not specifically disclose that the cryptographic engine is a hardware cryptographic engine included in the processor, wherein the hardware cryptographic key is inaccessible to all application executed by the processor.
Ye discloses a processor including a hardware cryptographic unit [Abstract; Fig. 1; Para. 0013, 0018, 0030].  Ye further discloses that at least one device specific key is stored within the cryptographic unit and is transparent to traditional software including operating systems and applications (the hardware cryptographic key is inaccessible to 
3.  	Regarding Claims 3, 11, and 19, Cammack, in view of Chou and Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses that the hardware cryptographic key is provisioned in the processor during a manufacturing process of the processor [Para. 0044].
5.    	Regarding Claims 5, 13, and 21, Cammack, in view of Chou and Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses that the cryptographic engine is dedicated to the processor [Fig. 3; Para. 0043-44].
6. 	Regarding Claims 6, 14, and 22, Cammack, in view of Chou and Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses that the hardware cryptographic key is usable only be the cryptographic engine [Para. 0034-35, 0043; subset can be only secure bootloader].
7.   	Regarding Claims 7, 15, and 23, Cammack, in view of Chou and Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses wherein the 
8. 	Regarding Claims 8, 16, and 24, Cammack, in view of Chou and Ye, discloses all the limitations of Claims 1, 9, and 17 above.  Cammack further discloses that the hardware cryptographic key uniquely identifies the mobile compute device from other mobile compute devices [Para. 0034].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,658,566 – system and method for storing and using sensitive information in a security module.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.

/TAE K KIM/Primary Examiner, Art Unit 2492